Citation Nr: 0830819	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-00 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for left eye disability.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The veteran had active military service from June 1968 to 
June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 


FINDING OF FACT

The veteran does not have a left eye disability that is 
related to his military service or that was caused or made 
worse by a service-connected shell fragment wound.


CONCLUSION OF LAW

The veteran does not have a left eye disability that is the 
result of disease or injury incurred in or aggravated during 
active military service or that is secondary to service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.310 (2007); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2005, well before the AOJ's initial adjudication of the 
claim.  (Although the complete notice required by the VCAA 
was not provided until after the RO adjudicated the 
appellant's claim, any timing errors have been cured by the 
RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  Additionally, while the notification did 
not include the criteria for assigning disability ratings or 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Board notes that the 
veteran was apprised of these criteria in correspondence 
dated in March 2006.  The RO also provided a statement of the 
case (SOC) reporting the results of its reviews of the issues 
on appeal and the text of the relevant portions of the VA 
regulations.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records.  VA has no duty to inform or assist that was unmet.

The Board finds that a medical opinion on the question of 
service connection for a left eye disability is not required 
because an opinion is only necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  1) 
competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4); see 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, 
as described in detail below, the record does not establish 
that the veteran suffered an event, injury or disease in 
service related to his left eye.  See Duenas v. Principi, 18 
Vet. App. 512 (2004).  Additionally, the evidence does not 
indicate that any left eye disability may be associated with 
a wound above the right eyebrow that the veteran received in 
service. Consequently, given the standard of the regulation, 
the Board finds that VA did not have a duty to assist that 
was unmet.

The veteran contends that he has vision problems with his 
left eye that are the result of his military service.  
Specifically, the veteran contends that he was injured in 
June 1969 when a bomb exploded near him.  The veteran 
contends that he received a wound of his face and that is why 
he has vision problems with his left eye.  The veteran 
contends that the bomb blast residuals have affected his 
vision as he has aged.  The veteran further contends that a 
VA physician told him that the reason he was losing vision in 
his left eye was because of a shell fragment wound.

The veteran's SMRs show treatment following the bomb 
explosion that injured the veteran.  A June 1969 record shows 
that after the bomb blast, the veteran reported hearing 
poorly.  The veteran denied any other injuries, although he 
fell.  No injuries to the left eye were reported.  The SMRs 
do not report any shell fragment wounds.  The veteran's 
discharge examination reported his distant vision to be 20/20 
and his near vision to be J-1 in his left eye.  No injuries 
to the left eye were noted.

The Board notes that the veteran filed a claim for service 
connection in 1972 for a concussion of the ears as a result 
of the bomb blast.  The veteran did not claim a left eye 
disability at that time.  At a VA examination in December 
1972, a half-inch linear scar was noted just above the 
veteran's right eyebrow.  On examination, the veteran's 
pupils were round, equal, and reactive.  The optic fundi were 
normal to visualization.  The veteran was service connected 
for a scar, residual shell fragment wound, forehead, in a 
rating decision dated in January 1973.  The rating decision 
noted that while the veteran's SMRs showed no shell fragment 
wounds, the veteran was granted service connection for 
residual shell fragment wounds because the superficial scars 
were termed shell fragment wound scars during a VA 
examination.

A VA medical record dated in June 2004 included a diagnosis 
of age-related macular degeneration (ARMD) and a dry left 
eye.  The record did not indicate that the veteran's left eye 
disability was related to any residuals from a shell fragment 
wound.

A VA medical record dated in January 2006 also showed ARMD 
and a dry left eye.  The veteran complained of his left eye 
vision being blurry.  The veteran's visual acuity in his left 
eye, without correction, was 20/25+2.  The veteran was 
prescribed eye glasses.  The record did not indicate that the 
veteran's left eye disability was related to any residuals of 
a shell fragment wound.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

The veteran contends that his left eye disability is due to 
his service-connected scar, residual shell fragment wound of 
the forehead.  Disability that is proximately due to or the 
result of a service-connected disease or injury is considered 
service connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  In this regard, the Board notes that 
there has been an amendment to the provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection based on aggravation may be made.  This 
had not been VA's practice, which strongly suggests that the 
change amounts to a substantive revision of the regulation.  
Given what appear to be substantive changes, and because the 
veteran's claims were pending before the regulatory change 
was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.  

Here, the veteran has been diagnosed with ARMD and a dry left 
eye.  The Board notes that the veteran has been diagnosed 
with an age-related eye disability.  There is no indication 
that the veteran's left eye disability is related to his 
service-connected scar, residual shell fragment wound.  The 
scar that the veteran has is superficial.  Additionally, the 
scar that the veteran contends caused his left eye vision 
problems is above his right eyebrow, not his left.  

The veteran filed a claim for service connection two years 
after being discharged from the military.  His 1972 service 
connection claim does not mention any left eye disability.  
The first diagnosis of any left eye disability was not until 
2004, decades after he was discharged from the military.  
There is no evidence establishing either an in-service 
disease or injury to his left eye, or that his current left 
eye disability is related to his service-connected scar, 
residual shell fragment wound.  

The Board acknowledges the veteran's contention that his left 
eye disability is related to his military service.  However, 
there is no evidence of record showing that the veteran has 
the specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of that disability  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2007).  
Consequently, the veteran's own assertions as to the etiology 
of his left eye disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, especially the veteran's separation examination, 
the Board finds that the preponderance of the evidence is 
against this service connection claim.  The veteran's current 
left eye disability was not caused by an in-service 
incurrence or aggravation of a disease or injury and is not 
proximately due to or the result of his service-connected 
scar, residual shell fragment wound.


ORDER

Entitlement to service connection for a left eye disability 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


